 



Exhibit 10.2
Third Amendment to Employment Agreement between CFBank and
David C. Vernon
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
CFBANK
This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
and made effective as of January 8, 2007 between CFBank, a federally chartered
savings association (the “Association”), and David C. Vernon, an Ohio resident
(the “Executive”).

F.   The Association and the Executive entered into an Employment Agreement as
of February 28, 2003, which agreement was amended as of May 10, 2004 and as of
December 16, 2004 (the Employment Agreement, as amended, the “Agreement”).

G.   The Executive was invited to provide services to First National Bank of
Orrville (“FNB Orrville”) and its holding company, National Bancshares
Corporation (“NBOH”).

H.   The Board of Directors of the Association values the services of the
Executive and desires to have him continue to provide services to the
Association.

I.   The Board of Directors of the Association, after evaluating the markets
served by the Association and FNB Orrville, as well as the asset size of both
financial institutions, concluded that the Executive’s service to FNB Orrville
does not and will not present any conflict of interest with the Association or
materially affect the performance of his duties to the Association.

J.   Given the Executive’s services to FNB Orrville, and given the the
Association’s Board of Directors’ desire to have the Executive continue to
provide services to CFBank, the Board of Directors of the Association undertakes
to modify the duties of the Executive under the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
in this Amendment, the Association and the Executive agree as follows:
4. Section 2(b) of the Agreement is hereby deleted and the following is
substituted therefore in its entirety:

 



--------------------------------------------------------------------------------



 



During the period of Executive’s employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall devote substantial business time, attention,
skill, and efforts to the faithful performance of his responsibilities as
delineated under Section 1 of this Agreement, including activities and services
related to the administration and management of the Association; provided,
however, that with the approval of the Board of Directors, as evidenced by a
resolution of the Board of Directors from time to time, Executive may serve or
continue to serve on the boards of directors of, and hold any other offices or
positions in, companies or organizations which, in the Board of Directors’
judgment, will not present any conflict of interest with the Association or
materially affect the performance of Executive’s duties under this Agreement.
5. The changes to Section 2(b) of the Agreement as set forth in Paragraph 1 of
this Amendment do not constitute an Event of Termination, as defined in
Section 4 of the Agreement.
6. All provisions of the Agreement, other than as modified in this Amendment,
are hereby ratified and shall remain in full force and effect.
IN WITNESS WHEREOF, the Association and the Executive have executed this
Amendment as of the day and year first written above

          THE ASSOCIATION:   THE EXECUTIVE:
 
       
CFBANK
       
 
      /s/ David C. Vernon
 
       
 
      David C. Vernon
 
       
By:
  /s/ Thomas P. Ash    
 
       
Name in
       
Print:
  Thomas P. Ash    
 
       
 
  For the Board of Directors    

 